Citation Nr: 0110918
Decision Date: 04/13/01	Archive Date: 05/21/01

Citation Nr: 0110918	
Decision Date: 04/13/01    Archive Date: 04/23/01

DOCKET NO.  98-10 059	)	DATE APR 13, 2001
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim of service connection for a right eye 
disability.

2. Entitlement to an effective date earlier than March 20, 
1997, for the award of service connection for optic nerve 
atrophy, right eye.

(The issue of entitlement to an increase in the 20 percent 
rating for optic nerve atrophy of the right eye is the 
subject of a separate decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from November 1950 to 
October 1952.  This case originally came before the Board of 
Veterans' Appeals (Board), on appeal from an October 1997 
decision by the Buffalo, New York, Department of Veterans 
Affairs (VA) Regional Office (RO).

In February 2000, the Board determined that new and material 
evidence had been submitted to reopen the claim for service 
connection for a right eye disability and further found, 
consistent with the law in effect at that time, that the 
claim for service connection was well grounded.  (The 
appellant's evidentiary burden of submitting a well-grounded 
claim has subsequently been eliminated.)  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The case was then remanded to the RO for additional 
development and adjudication of the issue of entitlement to 
service connection for a right eye disability on the merits.  
In reaching the above conclusion, the Board incidentally 
noted in the INTRODUCTION section that while the RO denied 
the appellant's petition to reopen his claim in August 1987, 
the notice of that decision to the appellant apparently did 
not include his appellate rights.  In the absence of proper 
notice, the Board indicated that the August 1987 denial by 
the RO was not final and accordingly, proceeded to address 
the appellant's claim to reopen based upon the finality of 
the November 1980 rating decision.

In June 2000, the RO granted service connection for optic 
nerve atrophy of the right eye and assigned a 20 percent 
evaluation effective from March 20, 1997, the date of the 
appellant's application to reopen his claim.  The appellant 
subsequently disagreed with the assigned effective date, 
noting in part, the Board's comments in the INTRODUCTION 
section of the February 2000 decision to the effect that the 
August 1987 rating was not final.  He argued that his 
effective date should be assigned in accordance with that 
determination back to July 1987, the date he submitted his 
petition to reopen his claim, which was the subject of the 
August 1987 rating decision.  Subsequent review of the 
record, in the context of the appellant's claim for an 
earlier effective date for the grant of service connection 
for optic nerve atrophy of the right eye, revealed that the 
Board's previous comments regarding the defective notice of 
appellate rights in August 1987 may have been based upon a 
less than complete observation of the pertinent facts.  
Careful review of the August 1987 notification of the denial 
of service connection for a right eye disorder reveals that 
the notice did, indeed, include the appellate rights printed 
on the reverse side of the letter. 

In January 2001, an Order for Reconsideration, by an expanded 
panel of the Board, was issued by direction of the Vice-
Chairman.  See 38 U.S.C.A. § 7103(b) (West 1991); 38 C.F.R. 
§ 20.1000 (2000).  Accordingly, the following decision 
replaces the February 29, 2000 Board decision with respect to 
the issue of whether new and material evidence has been 
submitted to reopen a claim of service connection for a right 
eye disability.  The Board notes that the sole purpose for 
the reconsideration of the February 2000 decision is to 
address the Board's statements in the INTRODUCTION section of 
that decision and "to revisit the question of the finality 
of the 1987 RO decision."  See Order For Reconsideration, 
dated January 29, 2001.  The Board further notes that this 
action has no effect upon the remaining issues within the 
February 29, 2000 decision by the Board and in view of the 
favorable action below, has no impact upon the decision by 
the RO in June 2000 to grant service connection for optic 
nerve atrophy of the right eye.

Additionally, the Board notes that the reconsideration of the 
February 2000 decision arises within the context of the 
appellant's claim for an earlier effective date for the award 
of service connection for optic nerve atrophy of the right 
eye.  In September 2000, the appellant submitted his Notice 
of Disagreement with the effective date assigned for the 
right eye disability.  A Statement of the Case was issued in 
December 2000, and the representative's brief on appeal dated 
in January 2001, is deemed adequate to perfect this appeal.  
See 38 U.S.C.A. § 7105(b)(2) (West 1991).  In this regard, 
the issue of entitlement to an earlier effective date is 
deemed to be intertwined with the matter presented for the 
Reconsideration panel and therefore will be addressed in the 
following decision.  See e.g. Harris v. Derwinski, 1 Vet. 
App. 180 (1991).  


FINDINGS OF FACT

1. In August 1987, the RO denied entitlement to service 
connection for a right eye disability.  The appellant was 
notified of that decision and of his appellate rights and 
there was no appeal within one year of that notification.

2. On March 20, 1997, VA received the appellant's petition to 
reopen the claim of entitlement to service connection for 
a right eye disability.  

3. Evidence received with the March 20, 1997 petition bears 
directly and substantially upon the issue of service 
connection for a right eye disability and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

4. In June 2000, the RO granted service connection for right 
optic nerve atrophy and assigned a 20 percent disability 
evaluation effective from March 20, 1997.

5. There is no credible medical evidence of record to relate 
right optic nerve atrophy to the appellant's service prior 
to March 1997.  


CONCLUSIONS OF LAW

1. The August 1987 rating decision which denied service 
connection for a right eye disorder is final.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a) 
(2000).

2. New and material evidence sufficient to reopen the 
previously denied claim of service connection for a right 
eye disability has been submitted.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. § 3.156(a) (2000).

3. The assignment of an effective date earlier than March 20, 
1997, for the grant of service connection for optic nerve 
atrophy of the right eye is not warranted.  38 U.S.C.A. 
§ 5110(a) (West 1991); 38 C.F.R. §§ 3.400(q)(1)(ii), (r) 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  New and Material Evidence

Background

In evaluating the appellant's petition to reopen his claim 
for service connection for a right eye disability, the Board 
considers all evidence submitted by the appellant or obtained 
on his behalf since the last final denial in order to 
determine whether this claim must be reopened and re-
adjudicated on its merits. 

The procedural history in this case is complex and requires 
explanation.  The record reflects that the claim for service 
connection for a right eye disability was originally denied 
by the RO in June 1980.  At that time, the RO noted that 
while ametropia, right eye, amblyopic was shown during 
service, this condition was considered to be a constitutional 
or developmental abnormality and not a disease or injury 
within the meaning of the applicable law.  Service medical 
records showed a notation of "poor vision," right eye in 
February 1951, prior to the veteran's departure to Korea.  
The appellant was notified of that decision later in June 
1980 and no appeal was initiated.  

The evidence of record at that time included a claim for VA 
compensation benefits for a psychiatric disorder, filed in 
August 1955; in that claim, no reference was made to eye or 
head injury, a bunker collapse, or other in-service event 
causing visual impairment.  

The evidence of record also included private treatment 
reports which show that the appellant was hospitalized in 
1978 following an injury he sustained at work in which he was 
pushed into a hole by a large piece of frozen ground.  He 
sustained a laceration of the bridge of the nose, a broken 
front tooth, laceration of the lip, pain in the lumbosacral 
area and right shoulder, abrasion of the left knee and a 
possible concussion.  X-ray examination revealed a minimal 
fracture of the nasal bone.  The diagnoses included mild 
cerebral concussion, laceration of the bridge of the nose 
with fracture of the nose and fracture of a tooth.  Review of 
the private medical records reflects that no reference was 
made to a prior head injury.  

In December 1978, the appellant submitted a claim for pension 
benefits in which he indicated that he was unemployed as a 
result of injuries sustained in a "cave-in" while on the 
job in February 1978. 

In March 1979, a VA examination was conducted.  The appellant 
reported the history of injuries sustained in the "cave-in" 
while on the job in February 1978.  It was noted that since 
that time, he has been complaining of generalized 
musculoskeletal symptoms and further noted complaints of poor 
vision in the right eye for the same time.  He made no 
mention of having sustained a similar injury in service, 
including injury to the head or eyes, although he supplied 
details of an injury to his testicle during service, for 
which he underwent orchiectomy.  On examination, his right 
eye visual acuity was measured as 20/200 and no diagnosis was 
noted regarding the right eye impairment.

In September 1980, he submitted another claim for service 
connection for various disabilities including a right eye 
disorder and included a VA hospitalization report covering 
the period from July 21st to August 2nd, 1955 which did not 
address a right eye disorder.  In that report, an extensive 
history was elicited from the veteran, including reference to 
medical conditions, symptoms and treatment in service.  
However there was no mention of a bunker collapse, causing 
head injury or eye problems.  Fundoscopic examination showed 
an irregularity along the temporal border of the left disc.  
It is noted that the September 1980 claim was the first 
instance where the appellant argued that he sustained a head 
injury during a bunker collapse during service and that his 
right eye disability resulted from that incident.

In November 1980 the RO informed the appellant that this 
claim was essentially a duplicate of his previous claim.  The 
RO further indicated that in the absence of new and material 
evidence, no change was warranted in the June 1980 decision.  

In April 1981, the RO received a statement from the appellant 
in which he indicated that he intended "to open my claim for 
service connected disabilities."  He requested that his 
claims folder be sent to his representative and further noted 
that this action was necessary to allow him to develop 
evidence for his claim and so that he could be adequately 
advised.  Documentation within the record indicates that the 
claims folder was sent pursuant to the appellant's request on 
May 7th, 1981 and returned to the RO on May 11th, 1981.  See 
VA Form 60-7216a.

VA outpatient eye clinic reports dated in April 1982, 
received by VA in conjunction with an unrelated claim reflect 
that the appellant reported he had a loss of vision in his 
right eye since a head injury in Korea.  Upon examination, 
the diagnostic impression was status post injury with 
decreased visual acuity and headaches since injury.  

In May 1985, the appellant submitted a claim in which he 
requested the RO to "re-evaluate for increased rating 
purposes my claim for problems with" a series of listed 
disabilities, which included "eye problems."  However, he 
was only service-connected for recurrent left herniorrhaphy 
at this time and a subsequent notation within the record 
dated in September 1985 reflects that the appellant failed to 
prosecute the claim.  

In July 1987, the appellant submitted a VA Form 21-4138, 
Statement in Support of Claim, in an effort to reopen his 
claim for service connection for a right eye disability.  
Photocopies of the appellant's service separation examination 
accompanied this petition.  In August 1987, the RO notified 
the appellant that the evidence he submitted, the photocopies 
of the service separation examination, was not new and 
material and as such, no change could be made in the previous 
decision which denied his claim.  This notice to the 
appellant also included a recitation of his appellate rights 
on the reverse side.  Several weeks later the appellant 
submitted an additional statement regarding his claims and in 
a letter dated August 27, 1987, the RO informed him that this 
statement was essentially a duplicate of the claim previously 
filed and that he had been notified in prior letters of the 
denial of his claim.  The RO further explained what was 
necessary in order to reopen his previously denied claim for 
service connection.  

In March 1996, the RO received correspondence from the 
appellant's Congressional Representative in which he 
requested the Congressman's assistance in obtaining "further 
benefits for his service in the Korean conflict."  The RO 
replied in April 1996, and provided a detailed explanation of 
the appellant's VA benefit status.  It was further noted that 
the medical record submitted with the congressional inquiry 
had been considered in the RO's prior denials.

On March 20, 1997, the RO received the appellant's petition 
to reopen his claim for service connection for a right eye 
disability with additional medical evidence, which is the 
origin of the current matter before the Board.  

In view of the procedural background in this case, as 
summarized above, the Board concludes that the last final 
denial of the appellant's petition to reopen his claim for 
service connection for a right eye disability was the RO's 
August 5th, 1987 decision by letter which included 
notification of his appellate rights.  The record does not 
reflect that the appellant undertook any efforts to initiate 
an appeal with respect to this determination within one year 
of the August 5th, 1987 notification.  In fact, the record 
does not document any contact between the appellant and VA 
until March 1995, approximately eight years thereafter.  

Under pertinent law and VA regulations, as interpreted by the 
United States Court of Appeals for Veterans Claims (Court), 
the Board may reopen and review a claim which has been 
previously denied if new and material evidence is submitted 
by or on behalf of the appellant.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

Pursuant to 38 C.F.R. § 3.156(a), new and material evidence 
means evidence not previously submitted to agency decision-
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

To determine whether new and material evidence has been 
presented, the Court, in Elkins v. West, 12 Vet. App. 209 
(1999) (en banc), outlined the process for reopening claims 
under the Federal Circuit's holding in Hodge, supra:  
Initially, VA must determine whether new and material 
evidence has been presented under 38 C.F.R. § 3.156(a).  If 
the newly presented evidence is not "new," the claim to 
reopen fails on that basis and no further analysis of the 
evidence is required.  Similarly, if "new" evidence is not 
"material," in the sense that it does not bear directly and 
substantially upon the specific matter under consideration 
and which, by itself or in connection with evidence 
previously assembled, is not so significant that it must be 
considered in order to fairly decide the merits of the claim, 
the claim to reopen fails on that basis and the inquiry ends.  
38 C.F.R. § 3.156.  Next, if the evidence is determined to be 
new and material, VA reopens the claim and evaluates the 
merits after ensuring the duty to assist has been fulfilled.  

After careful review of the evidence of record, the Board 
finds that new and material evidence has been presented to 
reopen the previously denied claim of service connection for 
a right eye disability.  The evidence obtained in connection 
with the appellant's petition to reopen includes 
February 1997 treatment reports from David N. Smith, M.D., 
Ph.D., and Edward L. Hicks, M.D.  The Board notes that, while 
the RO had considered the appellant's right eye disability to 
be a constitutional or developmental abnormality, the 
evidence now includes an opinion by Dr. Hicks indicating 
otherwise.  Specifically, Dr. Hicks noted that, at the time 
of the appellant's pre-induction physical, his uncorrected 
vision in the right eye was 20/70, and no attempt had been 
made to perform a more detailed examination or explain this 
reduction in vision.  At service separation, the appellant's 
vision was recorded as 20/200, and pinhole refraction did not 
lead to any improvement in the central vision.  It was noted 
that the appellant had ametropia in the right eye, amblyopic.  
Dr. Hicks opined that, based on the military records, it was 
obvious that there was a 300% decrease in right central 
visual acuity between the time of induction and separation.  
Based on current examination, Dr. Hicks felt that there never 
was any evidence of ametropia, and that it was conceivable 
that the right eye was mildly amblyopic at the time of 
induction.  However, it was further noted that the evidence 
at this time firmly supported the presence of right optic 
atrophy and that this finding was consistent with blunt 
trauma to the right optic nerve that probably was caused as a 
consequence of a contusion injury sustained by the appellant 
in the reported bunker collapse during service.  

In addition, in March 1997, Dr. Hicks opined that it was his 
expert medical opinion that the appellant's condition of 
blindness in the right eye was most probably aggravated in 
service in 1952, when a bunker collapsed.  He further 
indicated that the appellant's condition of right optic nerve 
atrophy reflects this type of injury.  

The Board finds that the above evidence is new, in that it 
has not been previously considered in the adjudication of the 
appellant's claim, and is material since the private 
physician, after review of the appellant's service medical 
records, concluded that the significant decrease in visual 
acuity shown in service "most probably" represented 
aggravation of his eye condition in the military, and thereby 
directly relates the right eye disability, right optic nerve 
atrophy, to the appellant's service.  See 38 C.F.R. 
§ 3.156(a).  As such, it is so significant that it must be 
considered in order to fairly decide the merits of the 
appellant's claim for service connection for a right eye 
disability.  

In reaching the above conclusion, the Board notes that the 
difference between this recent evidence and evidence 
previously considered including the July 1982 VA eye clinic 
report which noted a diagnostic impression of status post 
injury with decreased visual acuity and headaches since the 
injury, is that the 1982 report related the findings of 
decreased visual acuity to an injury in service based solely 
upon the appellant's unsupported history of that injury in 
service, a history which essentially had been previously 
rejected by the RO in November 1980.  In this regard, the 
Board notes that for a period of approximately 28 years, from 
service discharge in 1952 until 1980, there is no indication 
within the record that the appellant sustained a head injury 
as the consequence of a bunker collapse during service or 
that the reported head injury led to an eye disorder.  In 
fact records compiled by VA in 1955, while detailing a myriad 
of symptoms and their relationship to service, contain not a 
single reference to eye injury, a bunker collapse, or other 
such event in service.  

It is further noted that the appellant did, in fact, sustain 
significant post-service injuries including a cerebral 
concussion and a fractured nose as the consequence of an on-
the-job injury in 1978, for which he received Workmen's 
Compensation benefits.  It is interesting that when he was 
examined by VA shortly thereafter, he reported that he had 
right eye complaints noted as "poor vision in the right eye 
for the same time," that is, dating back to the 1978 injury.  
Moreover, all of the physicians (with the exception of a VA 
examiner in April 2000) who examined the appellant after 1980 
were informed only of the history of injuries sustained in 
the reported bunker collapse during service and were 
apparently not apprised by the veteran of the post-service 
injuries sustained on the job in 1978.  Their opinions were 
based on a somewhat incomplete record.  Nonetheless, for the 
purpose of reopening the claim on the basis of new and 
material evidence, such evidence is presumed credible unless 
inherently false or untrue, or beyond the competence of the 
person making the assertion.  Duran v. Brown, 7 Vet. App. 216 
(1995); Justus v. Principi, 3 Vet. App. 510 (1992).  

In view of the above, the opinion from Dr. Hicks is found to 
be new and material and such to serve as the basis for the 
reopening of the appellant's claim for service connection for 
a right eye disability.

In reaching this conclusion, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000)(VCAA).  However, 
in view of the favorable action regarding the reopening of 
the appellant's claim for service connection for a right eye 
disability, and the subsequent grant of service connection by 
the RO, no additional action is deemed necessary to comply 
with the VCAA.


II.  Earlier Effective Date

The general rule governing the assignment of an effective 
date for an award of disability compensation is contained in 
38 U.S.C.A. § 5110(b), which provides:

The effective date of an award of 
disability compensation to a veteran 
shall be the day following the 
date of discharge or release if 
application therefor is received within 
one year from such date of discharge or 
release.  

See also 38 C.F.R. § 3.400(b)(2)(to the same effect).  
Otherwise, in cases where the application is not filed until 
more than one year from release of service, the effective 
date will be date of receipt of the claim, or the date 
entitlement arose.  38 C.F.R. § 3.400(b)(2).  However, when 
there has been a decision by the RO denying a claim of 
service connection, and the claimant has not appealed within 
one year of notice of the denial, that decision becomes final 
and any effective date set for disability compensation based 
on a later grant of the benefit will be the date of receipt 
of the reopened claim or the date entitlement is shown, 
whichever is later.  See 38 C.F.R. §§ 3.156, 3.400(r), 
20.1103.

Through application of the law and regulations described 
above, the RO set March 20, 1997, as the effective date for 
the award of disability compensation for the appellant's 
service-connected right eye disability.  The RO determined 
that the medical opinion from Dr. Hicks, submitted by the 
appellant in support of his petition to reopen his claim on 
March 20, 1997, was the first evidence of record to factually 
establish the relationship between right optic nerve atrophy 
and the appellant's reported injury sustained during service, 
albeit based on an incomplete history.  It is noted that the 
RO resolved reasonable doubt in favor of the veteran.  

In this regard, it should be noted that the March 1997 claim 
of service connection made by the appellant was not his first 
such claim.  As summarized in the discussion addressing new 
and material evidence above, the appellant has submitted 
numerous claims over the years starting in April 1980.  He 
has argued that the effective date should be set as far back 
as August 2, 1955, the same date he was granted service 
connection for the recurrent left herniorrhaphy.  He contends 
that the evidence of record starting in 1955 demonstrated the 
presence of the right eye disability for which service 
connection has subsequently been granted, and he has asserted 
various other contentions regarding the adjudicatory actions 
taken prior to 1987, which he believes supports entitlement 
to an effective date sometime before March 20, 1997.  
However, while the Board has carefully considered the entire 
evidence of record and the appellant's contentions, in view 
of the above conclusion that the August 5, 1987 rating 
decision was the last final denial of the appellant's claim, 
the finality of that decision also applies for effective date 
purposes and in the absence of clear and unmistakable error, 
there is no basis for consideration of an effective date 
earlier than 1997 in this case.  See 38 U.S.C.A. § 5110(a); 
38 C.F.R. §§ 3.156, 3.400(r), 20.1103, see also Hazan v. 
Gober, 10 Vet. App. 511 (1997).

The Board notes that there may be some question regarding the 
adequacy of the notice provided to the appellant on August 
5th, 1987, as the appellant has alleged that his copy of the 
notice does not have the appellate rights on the reverse side 
and there is no indication within the record that the 
appellant's representative was provided with the initial 
notice of that determination.  Nevertheless, the record 
reflects that on August 27th, 1987, the appellant and his 
representative were again informed that his claim had been 
denied and that new and material evidence was necessary to 
reopen his claim.  These two notices, one on August 5th, 1987 
and one on August 27th, 1987, to the appellant and his 
representative respectively, over the course of approximately 
22 days, are deemed to be adequate to inform both the 
appellant and his representative as to the status of the 
appellant's claim and of his appellate rights.  The Board 
notes that subsequent to this action there was no contact 
with the appellant until 1995, approximately eight years 
after the decision in question.  Moreover, the appellant's 
assertions that his copy of the notice of the August 1987 
decision lacked the appellate rights on the reverse side, 
standing alone, are not found to be sufficient to overcome 
the presumption of regularity with respect to routine 
administrative tasks conducted by VA such as would apply to a 
pre-printed computer generated notice, in the absence of 
clear evidence to the contrary.  See Butler v. Principi,  No. 
00-7084 (Fed. Cir. Mar. 30, 2001), Link v. West, 12 Vet. App. 
39 (1998). 

The Board next notes that in March 1996, the RO received an 
inquiry regarding the appellant's benefit status from his 
Congressman.  This correspondence may be construed as an 
informal claim pursuant to 38 C.F.R. § 3.155(a).  Assuming 
this inquiry meets the requirements for an informal claim, 
the medical evidence submitted with the information request 
consisted of incomplete photocopies of the appellant's 
service separation examination, which had previously been 
considered on several occasions by the RO.  

Finally, while it may be argued that the adequacy of the 
notice provided to the appellant and his representative with 
respect to the August 1987 rating decision is unclear or that 
there is some question as to whether the 1996 Congressional 
inquiry represents a "open" claim, the Board finds neither 
of these circumstances material to the question of the 
effective date for the appellant's grant of service 
connection for optic nerve atrophy of the right eye.   This 
is so because the appellant did not establish, on a "facts 
found" basis, entitlement to service connection until he 
submitted the statement from Dr. Hicks in March 1997.  The 
Board has conducted an exhaustive review of the record and 
found that while various notations regarding the presence of 
impaired vision in the right eye have been documented for 
many years, the report from Dr. Hicks is the first competent 
medical evidence of record which relates an increase in 
severity of the appellant's eye disability to service based 
upon physical examination and review of the appellant's 
service medical records.  In this regard, it is noted that 
prior to the receipt of the opinion from Dr. Hicks, the 
record consisted of the service medical records, which 
documented no evidence of a right eye injury, a post-service 
hospitalization report dated in 1978 which reflected that the 
appellant sustained significant injuries including a cerebral 
concussion and a fractured nose due to an on-the-job "cave-
in," and a VA examination report dated in 1979, which noted 
a history of right eye symptomatology characterized as "poor 
vision in the right eye" since the 1978 injury.  

Furthermore, the Board notes that the appellant first raised 
the issue of entitlement to service connection for a right 
eye disability due to an injury in service in 1980, 
approximately 28 years after service discharge.  
Significantly, the record reflects that the appellant had 
regular contact with VA for many years starting in 1955, 
shortly after service discharge.  Moreover, subsequent to 
1980, the appellant's medical history as recited to medical 
examiners, related his right eye disability solely to the 
alleged injury during service with no mention of the post-
service 1978 injury after which he reported experiencing 
"poor vision in the right eye." 

While a VA eye clinic report dated in 1982 documented a 
diagnosis of status post injury, right eye, as noted above, 
there is no indication that the examiner had the benefit of 
review of the appellant's service medical records at that 
time and that diagnosis was based solely upon the appellant's 
unsupported history.  Even assuming, through application of 
38 U.S.C.A. § 1154(b), that the bunker collapse occurred as 
alleged, this has no bearing on the assignment of the 
effective date for the grant of service connection in light 
of the finality of the August 1987 rating decision and the 
date of the appellant's claim.  In this regard, it is noted 
that the effective date may not precede the date of the 
appellant's claim.  See 38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(q)(1)(ii),(r).  Furthermore, as previously noted, 
entitlement to the benefit in this case was not established 
until receipt of the opinion from Dr. Hicks, in March 1997, 
contemporaneous with the claim presently before the Board.  
Upon receipt of Dr. Hicks' opinion, which he supported by a 
review of the appellant's service medical records, the RO 
determined the totality of the evidence of record was then 
placed in equipoise and through application of the doctrine 
of the benefit of doubt, Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 4, 114, Stat. 2096, 2098-99 
(2000)(to be codified as amended at 38 U.S.C. § 5107), 
service connection was granted.

Pursuant to 38 C.F.R. § 3.400(q)(1)(ii), (r), the effective 
date for the award of service connection which is based upon 
a reopened claim and the receipt of new and material evidence 
is the date of receipt of the new claim or date entitlement 
arose, whichever is later.  In this case, new and material 
evidence in the form of the medical opinion from Dr. Hicks, 
which served as the basis for the RO's grant of service 
connection, was received contemporaneous with the petition to 
reopen the claim on March 20, 1997.  Consequently, by 
application of 38 C.F.R. § 3.400, regardless of the status of 
any potentially "open" claims, the earliest date on which 
service connection may be granted is March 20, 1997, the date 
upon which entitlement arose.  

Accordingly, an effective date earlier than March 20, 1997, 
for the award of service connection for optic nerve atrophy 
of the right eye is not warranted.  

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Among other things, this 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and superseded the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is now applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000)(VCAA) see also Holliday v. Principi, No. 99-
1788 (U.S. Vet. App. Feb. 22, 2001).  

The change requires that notice be provided to a claimant as 
to what is required for a claim to be successful, and may 
require multiple notices during the pendency of the 
adjudication process.  See Holliday, slip op. at 12-13.  In 
this case, even though the RO did not have the benefit of the 
explicit provisions of the Veterans Claims Assistance Act of 
2000, the Board finds that VA's duties have been fulfilled.  

The appellant received notification of the information and 
evidence needed to substantiate his claim in the June 2000 
rating decision and the Statement of the Case issued in 
December 2000.  There is no indication within the record that 
he was unaware of the applicable laws and regulations 
governing the assignment of the effective date at issue or of 
what information was necessary to support the claim.  Nor is 
there any indication that additional evidence or information 
is available which has not been associated with the claims 
folder.


ORDER

New and material evidence has been presented sufficient to 
reopen the claim of service connection for a right eye 
disability, to this extent, the appeal is granted.

Entitlement to an effective date earlier than March 20, 1997, 
for the award of service connection for optic atrophy of the 
right eye is denied.


			
	LAWRENCE M. SULLIVAN	D.C. SPICKLER
	Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

 



Citation Nr: 0005408	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  98-10 059	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of  service connection for a right eye 
disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for muscle spasms of the 
legs and arms.

3.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for psychophysiological 
reaction with faintness and weakness.

4.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for partial paralysis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1950 to 
October 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision by the 
RO that denied the veteran's application to reopen claims of 
service connection of a right eye disability, muscle spasms 
of the legs and arms, psychophysiological reaction with 
faintness and weakness, and partial paralysis.

The issues on appeal warrant some explanation.  In 
October 1955, the RO entered a decision denying the veteran's 
claim of service connection for a psychophysiological 
reaction.  No appeal from that decision was initiated.  By 
rating action in June 1980, the RO denied the veteran's 
claims of service connection for a right eye disability, 
muscle spasms of the legs and arms, faintness and weakness, 
and partial paralysis.  A September 1980 application to 
reopen was filed.  The veteran mentioned each of the 
disabilities addressed in June 1980 except for muscle spasms.  
The RO denied the application to reopen in November 1980.  
The RO notified the veteran of the denials, but he did not 
initiate an appeal within the one-year period allowed and, as 
a result, the denials became final.  See 38 U.S.C.A. § 7105 
(West 1991); See 38 C.F.R. § 19.118 (1980).  In 
November 1983, the Board denied the veteran's claim of 
service connection for a chronic acquired psychiatric 
disorder to include a post-traumatic stress disorder (PTSD).  
That decision was final.  38 U.S.C.A. § 7104(b).  A July 1987 
application to reopen claims of a right eye disability, 
muscle spasms of both legs and arms, psychophysiological 
reaction with faintness and weakness, and partial paralysis 
was denied by the RO in August 1987.  However, notice to the 
veteran in August 1987 did not include notification of his 
appellate rights.  Thus, the veteran was never afforded the 
opportunity to submit a notice of disagreement as to these 
issues.  The Board therefore concludes that, in the absence 
of proper notice, the August 1987 denial is not final.  
38 C.F.R. §§ 19.114, 19.192 (1987).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to 
March 1, 1999) (Court) has made it clear that the Board has a 
duty to address the new and material evidence issue 
regardless of the RO's action.  Barnett v. Brown, 8 Vet. App. 
1, 4 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); Butler v. 
Brown, 9 Vet. App. 167 (1996).  Consequently, the decision 
that follows includes a determination on the question of 
whether any of the previously denied claims should be 
reopened.


FINDINGS OF FACT

1.  In October 1955, the RO denied the veteran's claim of 
service connection for a psychophysiological reaction.  

2.  In June 1980, the RO denied the veteran's claims of 
service connection for right eye disability, muscle spasms of 
the legs and arms, faintness and weakness, and partial 
paralysis.  The veteran was notified of the denial, but did 
not initiate an appeal.

3.  An application to reopen previously denied claims of 
service connection for a right eye disability, faintness and 
weakness, and partial paralysis was denied by the RO in 
November 1980.  The veteran was notified of the denial, but 
did not initiate an appeal.

4.  In November 1983, the Board denied the veteran's claim of 
service connection for a chronic acquired psychiatric 
disorder, to include PTSD.

5.  As to the veteran's application to reopen a claim of 
service connection for muscle spasms of the legs and arms, no 
new evidence has been received since the June 1980 RO denial.  
Additionally, no new evidence has been received with respect 
to the claim to reopen service connection for partial 
paralysis since the November 1980 denial.

6.  As to the veteran's application to reopen a claim of 
service connection for psychophysiological reaction with 
faintness and weakness, no new evidence has been received 
since the November 1983 Board denial.

7.  Certain evidence received since the November 1980 denial 
bears directly and substantially upon the issue of service 
connection for a right eye disability and is so significant 
that it must be considered to decide fairly the merits of 
that claim.

8.  Competent medical evidence has been presented which 
implicitly links a right eye disability, namely right optic 
atrophy, with the veteran's military service.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for a right eye 
disability has been submitted.  38 U.S.C.A. §§ 1110, 5108, 
7105 (West 1991); 38 C.F.R. § 3.156(a) (1999).

2.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for muscle 
spasms of the legs and arms, psychophysiological reaction 
with faintness and weakness, or partial paralysis has not 
been submitted.  38 U.S.C.A. §§ 1110, 5108, 7104, 7105 (West 
1991); 38 C.F.R. § 3.156(a) (1999).

3.  The claim of service connection for a right eye 
disability is well grounded.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims that his right eye disability, muscle 
spasms of the legs and arms, psychophysiological reaction 
with faintness and weakness, and partial paralysis were 
caused during service, in August 1952, when a bunker fell and 
landed on his head.  However, the Board notes that the 
veteran's current claims are not his first such claims.  By 
rating action in October 1955, the RO denied the veteran's 
claim of service connection for a psychophysiological 
reaction.  No appeal from that decision was initiated.  By 
rating action in June 1980, the RO denied the veteran's 
claims of service connection for a right eye disability, 
muscle spasms of the legs and arms, faintness and weakness, 
and partial paralysis.  A September 1980 application to 
reopen the claims, except the claim for muscle spasms, was 
filed, and the RO denied it in November 1980.  The RO 
notified the veteran of the denial, but he did not initiate 
an appeal within the one-year period allowed and, as a 
result, the denials became final.  See 38 U.S.C.A. § 7105 
(West 1991); See 38 C.F.R. § 19.118 (1980).  Service 
connection for a psychiatric disorder to include PTSD was 
denied by a November 1983 decision of the Board.  That 
decision is final.  38 U.S.C.A. § 7104(b) (West 1991).  A 
July 1987 application to reopen claims of right eye 
disability, muscle spasms of both legs and arms, 
psychophysiological reaction with faintness and weakness, and 
partial paralysis was filed, and denied in August 1987.  
However, notice to the veteran in August 1987 did not include 
notification of his appellate rights.  Therefore, in the 
absence of proper notice, the August 1987 denial is not 
final.  38 C.F.R. §§ 19.114, 19.192 (1987).  As a result, the 
Board may now consider the veteran's claims of service 
connection only if "new and material evidence" has been 
presented or secured since the prior final denials.  
38 U.S.C.A. § 5108 (West 1991); Manio v. Derwinski, 
1 Vet. App. 144, 145-46 (1991).  (For the purpose of 
determining whether new and material evidence has been 
submitted, the credibility of the evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).)

The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  

38 C.F.R. § 3.156(a) (1999).  

In addressing whether new and material evidence has been 
presented, the Board initially notes that a previously used 
test for "materiality" adopted by the Court in the case of 
Colvin v. Derwinski, 1 Vet. App. 171 (1991) was recently 
invalidated.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
In Hodge, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) indicated that the Colvin test for 
"materiality" made it more difficult for claimants to 
submit new and material evidence than did the test found in 
38 C.F.R. § 3.156, and thus the Court overruled Colvin in 
this respect.  Therefore, the ruling in Hodge must be 
considered as easing the appellant's evidentiary burden when 
seeking to reopen a previously and finally denied claim.  
Hodge, supra.

The Court in Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc), held that Hodge requires the replacement of a two-step 
approach to handling applications to reopen as outlined in 
Manio v. Derwinski with a three-step approach.  See also 
Winters v. West, 12 Vet. App. 203 (1999) (en banc).  Under 
this three-step approach, the Secretary must first determine 
whether new and material evidence has been presented under 
38 C.F.R. § 3.156(a).  Second, if new and material evidence 
has been presented, the Secretary must determine whether, 
based upon all of the evidence and presuming its credibility, 
the claim as reopened is well grounded pursuant to 38 U.S.C. 
§ 5107(a).  Third, if the claim is well grounded, then the 
Secretary may proceed to evaluate the merits of the claim, 
but only after ensuring the duty to assist under 38 U.S.C. 
§ 5107(a) has been fulfilled.  Elkins, supra.

Right Eye

The Board finds that new and material evidence has been 
presented to reopen a previously denied claim of service 
connection for a right eye disability.  The evidence obtained 
in connection with the veteran's attempt to reopen includes 
February 1997 treatment reports from David N. Smith, M.D., 
Ph.D., and Edward L. Hicks, M.D.  The Board notes that, for 
the first time, these records include diagnoses of a right 
eye disability for which service connection may be granted.  
Previously, the RO had considered the veteran's right eye 
disability to be a constitutional or developmental 
abnormality.  However, the evidence now includes an opinion 
by Dr. Hicks indicating otherwise.  Specifically, Dr. Hicks 
noted that, at the time of the veteran's pre-induction 
physical, uncorrected vision in the right eye was 20/70, and 
that no attempt had been made to perform a refraction or 
explain this reduction in vision.  At separation, the 
veteran's vision was recorded as 20/200, and pinhole 
refraction did not lead to any improvement in the central 
vision.  It was noted that the veteran had ametropia in the 
right eye, amblyopic.  Dr. Hicks opined that, based on the 
military records, it was obvious that there was a 300% 
decrease in right central visual acuity between the time of 
induction and separation.  Based on current examination, Dr. 
Hicks felt that there never was any evidence of ametropia, 
and that it was conceivable that the right eye was mildly 
amblyopic at the time of induction.  However, Dr. Hicks noted 
that the evidence at this time firmly supported the presence 
of right optic atrophy and that this finding was consistent 
with blunt trauma to the right optic nerve that probably was 
caused as a consequence of a contusion injury when the bunker 
piece fell on the veteran's head.  

In addition, in March 1997, Dr. Hicks opined that it was his 
expert medical opinion that the veteran's condition of 
blindness in the right eye was most probably aggravated in 
service in 1952, when a bunker landed on his head.  The 
examiner further opined that the veteran's condition of right 
optic atrophy reflects this type of injury.  

What is different about the newly received evidence is that 
it now includes a private physician's opinion that the 
veteran's right eye disability, right optic atrophy, may be 
related to service.  This evidence is new and material as 
defined by 38 C.F.R. § 3.156(a).  It short, it tends to 
support the veteran's claim in a manner different from the 
evidence previously of record.  Consequently, Dr. Hick's 
opinion and accompanying treatment records bear directly and 
substantially upon the issue at hand, and are neither 
duplicative nor cumulative, and are so significant that they 
must be considered in order to decide fairly the merits of 
the veteran's claim of service connection for a right eye 
disability.  38 C.F.R. § 3.156(a).  In other words, Dr. 
Hick's opinion tends to provide probative information beyond 
what was known previously.  Accordingly, the Board concludes 
that the veteran has submitted new and material evidence.

Given that new and material evidence has been presented under 
38 C.F.R. § 3.156(a) for the right eye disability claim, the 
Board must now determine whether the claim of service 
connection for a right eye disability is well grounded.  
Elkins, supra.  

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1999).  Service connection is also 
warranted where the evidence shows that a chronic disability 
or disorder has been caused or aggravated by an already 
service-connected disability.  38 C.F.R. § 3.310 (1999); 
Allen v. Brown, 7 Vet. App. 439 (1995).  When disease is 
shown as chronic in service, or within a presumptive period 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist him in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom, 
Epps v. West, 118 S. Ct. 2348 (1998).  If the claimant does 
not meet this initial burden, the appeal must fail because, 
in the absence of evidence sufficient to make the claim well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  To be well grounded, 
however, a claim must be accompanied by evidence that 
suggests more than a purely speculative basis for granting 
entitlement to the requested benefits.  Dixon v. Derwinski, 3 
Vet. App. 261, 262-63 (1992).  Evidentiary assertions 
accompanying a claim for VA benefits must be accepted as true 
for purposes of determining whether the claim is well 
grounded, unless the evidentiary assertion is inherently 
incredible or the fact asserted is beyond the competence of 
the person making the assertion.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is plausible or 
possible is required.  Murphy, 1 Vet. App. at 81.  A claimant 
cannot meet this burden merely by presenting lay testimony, 
because lay persons are not competent to offer medical 
opinions.  Espiritu, 2 Vet. App. at 495.

The Court has held that competent evidence pertaining to each 
of three elements must be submitted in order to make a claim 
of service connection well grounded.  There must be competent 
(medical) evidence of a current disability, competent (lay or 
medical) evidence of incurrence or aggravation of disease or 
injury in service, and competent (medical) evidence of a 
nexus between the in-service injury or disease and the 
current disability.  This third element may be established by 
the use of statutory presumptions.  38 C.F.R. §§ 3.307, 3.309 
(1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also 
Epps v. Gober, 126 F.3d at 1468.

Based on a review of the evidence, the Board finds that the 
veteran's claim of service connection for a right eye 
disability is well grounded.  38 U.S.C.A. §§ 1110, 5107; 
38 C.F.R. § 3.303.  First, there is a medical diagnosis of 
right optic atrophy which satisfies the requirement that 
there be current disability.  Second, service medical records 
show that the veteran's right eye visual acuity was 20/70 at 
entrance to service and was 20/200 at separation, thereby 
satisfying the second requirement of a well-grounded claim.  
Finally, he has presented a private medical opinion, 
suggesting that right eye disability may be attributed to 
service.  Based on this evidence, the Board finds the veteran 
has presented a well-grounded claim of service connection for 
a right eye disability.  See Caluza, 7 Vet. App at 498.

Muscle Spasms of the Legs and Arms, 
Psychophysiological Reaction with Faintness and Weakness, 
and Partial Paralysis

Turning next to the veteran's application to reopen his 
claims of service connection for muscle spasms of the legs 
and arms, psychophysiological reaction with faintness and 
weakness, and partial paralysis, the Board notes that, when 
the RO denied the veteran's claim of service connection for 
psychophysiological reaction in October 1955, it was 
determined that the record did not show that the veteran's 
fainting spell in 1952 was related to his post-service 
July 1955 diagnosis of psychophysiological nervous system 
reaction manifested by asthenia, syncope, and cephalalgia.  
Subsequently, in June 1980, the RO denied claims of service 
connection for muscle spasms of the legs and arms, faintness 
and weakness, and partial paralysis.  The RO determined that 
there was no mention of muscle spasms of the legs and arms in 
the veteran's service medical records, and that the partial 
paralysis noted in service was an acute condition and not 
found at the time of the veteran's separation examination.  
The RO also found that, although faintness and weakness were 
also noted in service, they were not found at the time of 
discharge.  Subsequently, in a RO decision dated in 
November 1980, applications to open the these claims, except 
for the muscle spasm claim, were denied because no new 
factual basis had been presented to allow a grant of service 
connection.  

In November 1983, the Board denied the claim of service 
connection for a chronic acquired psychiatric disorder to 
include PTSD.  The Board determined that a chronic acquired 
psychiatric disorder was not demonstrated during service, and 
that demonstrated psychiatric difficulties were related to a 
1978 accident.

The evidence available to the RO at the time of the June 1980 
denial included service medical records which show that, in 
May 1951, the veteran was treated for a sore throat, 
headaches, and weakness for three days.  Pharyngitis was 
diagnosed.  He was treated on another occasion in May 1951 
for weakness and transient syncope.  In August 1952, it was 
noted that he was treated for diarrhea, but there was no 
mention of treatment for any head injury.  "Partial 
paralysis Aug '52 2 Med.  Bn. Cln.Station Chorwan, Korea 4 
days" was noted in the October 1952 separation examination 
report.

A March 1978 private discharge summary shows that, in 
February 1978, the veteran was brought to the emergency room 
following an injury that he had sustained at work when a 
large piece of frozen ground fell on him, pushing him into a 
hole.  He sustained a laceration of the bridge of the nose, 
broken front tooth, laceration of the lip, pain in the 
lumbosacral area, right shoulder, abrasion of the left knee, 
and possible concussion.  He was observed in the hospital for 
several days.  The diagnoses included a mild cerebral 
concussion.

Correspondence from Marvin N. Goldstein, M.D., dated in 
September 1978, indicates that the veteran reported that, in 
February 1978, he was standing in a 12-foot deep excavation 
which caved in, and that he was struck on the back by large 
masses of frozen soil.  He was knocked forward into a 
concrete object.  The veteran recalled being pinned down to 
the ground by this heavy frozen mass across the legs.  He 
complained of low back pain that seemed to radiate into both 
posterior thighs, and left hand discomfort.  Examination 
revealed no local tenderness or palpable muscle spasms.  The 
examiner noted some minimal slowing around the fibular head 
in the left peroneal nerve.  Otherwise, no neurologic 
abnormalities were found.  The examiner opined that he could 
not offer any specific neurologic diagnosis that could 
satisfactorily explain this man's multiple areas of 
discomfort.

Correspondence from Charles E. Jordan, M.D., dated in 
October 1978, indicates that the veteran continued to have 
pain in the shoulders, arms, with intermittent headaches, low 
back and leg pain with giving out of both legs.  The 
physician noted that the veteran's symptoms remained 
difficult to document, but seemed to be quite disabling, such 
that the veteran had giving out of his legs after only 
moderate activity. 

March 1979 VA examination reports show that the veteran gave 
a history of smashing against a concrete manhole in 
February 1978, when he was working in a ditch and the bank 
caved in.  He reported generalized stiffening of his muscles, 
more so in the shoulder, back of the neck, and low back since 
the accident.  The examiner opined that there were no 
definite neurological findings.  A psychiatric examination 
report reveals that traumatic neurosis was diagnosed. 

Evidence available to the RO in November 1980 included a VA 
narrative summary which shows that the veteran was 
hospitalized from July to August 1955 for complaints of 
blackouts and weakness of the three-years duration.  The 
veteran reported that he had had good health until 
August 1952, shortly following return from a patrol when his 
legs gave way, causing him to fall to the ground without loss 
of consciousness.  He reported being taken to an Aid Station 
where he passed out, suffering a momentary loss of 
consciousness.  On regaining consciousness, he claimed that 
he could not move a muscle from the neck down, and was later 
informed that he was suffering from nervous fatigue.  The 
veteran also reported a periodic sensation of weakness of the 
arms and legs since discharge.  The final diagnoses included 
psychophysiological nervous system reaction manifested by 
asthenia, syncope, and cephalalgia.  

In a September 1980 written statement, the veteran indicated 
that he had experienced partial paralysis while serving in 
Korea in August 1952.  He also experienced a cave-in of the 
bunker and was hit in the head.  It was his contention that 
his eye condition was the result of this incident.  He also 
experienced weakness diagnosed as transient syncope, and 
fainting in May 1951.  He claims that these incidents are 
related to his present experiences of weakness and paralysis.

The evidence available to the Board at the time of the 
November 1983 denial included all of the evidence associated 
with the claims file at the time of the November 1980 RO 
denial, May 1982 VA treatment records, and August 1982 notice 
from the National Personnel Records Center (NPRC).

VA outpatient treatment reports show that, in May 1982, the 
veteran reported that he had had loss of vision in the right 
eye since a head injury in Korea in 1952.  He also reported 
partial paralysis at that time which lasted one to two weeks.  
The impression was status post injury with decreased visual 
acuity and headaches since injury.

In August 1982, the NPRC indicated that all records, if any, 
in their custody regarding the subject were lost in a fire in 
July 1973.  

Additional evidence received in an attempt to reopen the 
previously denied claims includes service medical records, VA 
treatment records dated in May 1982, and from March to 
October 1995, a February 1997 treatment report from S. Reza 
Nowbar, M.D., a letter and treatment reports from Edward L. 
Hicks, M.D., a February 1997 treatment report from David N. 
Smith, M.D., and lay statements.

Initially, the Board notes that service medical records are 
duplicative of evidence previously contained in the record.  
Therefore, they are not "new" evidence.  38 C.F.R. 
§ 3.156(a).  Similarly, the Board notes that the letter and 
treatment reports from Dr. Hicks and February 1997 treatment 
reports from Dr. Smith were for a disability unrelated to the 
issues currently before the Board.  Therefore, because they 
do not bear directly upon the specific matter under 
consideration, they are also not "new" evidence.  Id.  As 
for whether the August 1955 VA hospital report was new, at 
least as to the muscle spasm issue, which issue was not 
addressed by the November 1980 denial, the Board finds that 
it is not new.  This is so because it does not address muscle 
spasms and consequently may be said to have no bearing on 
this issue.  

Next, turning to VA outpatient treatments records, dated from 
March 1995 to October 1995, and a February 1997 treatment 
report from Dr. Nowbar, the Board notes that these records 
show the veteran's continued reported history of having had a 
head injury in service.  A few of these records show the 
veteran's complaints of his suffering from disabilities 
involving his legs, arms, weakness, faintness, and partial 
paralysis.  However, the record previously available already 
contained treatment records showing similar complaints and 
the veteran's reported history.  As stated earlier, "new" 
evidence is evidence that is not "merely cumulative" of 
other evidence in the record.  See West v. Hickson, 12 Vet. 
App. 247 (1999); Evans v. Brown, 9 Vet. App. 273, 283 (1996); 
Blackburn v. Brown, 8 Vet. App. 97, 102 (1995).  Accordingly, 
the additional evidence filed by the veteran is cumulative of 
evidence contained in the record on appeal at the time of the 
prior final denials.  In short, it tends to prove nothing 
that was not previously shown.  Additionally, lay statements 
received from the veteran's wife in January 1998, and from 
the veteran's brother-in-law in May 1998, attesting to the 
veteran's head injury in service and subsequent disabilities 
associated with that injury are cumulative of statements and 
allegations previously made.  Therefore, they are likewise 
cumulative of the previously available record.  Consequently, 
these claims to reopen must be denied.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1999).

The Board notes that the RO apparently applied the 
"materiality" test adopted by the Court in the case of 
Colvin in adjudicating the veteran's claims to reopen.  
Colvin, supra; see October 1997 decision.  However, this test 
for "materiality" was recently invalidated in the case of 
Hodge, supra.  Specifically, in Hodge, the Federal Circuit 
indicated that the Colvin test for "material" evidence made 
it "more difficult for veteran claimants to submit 
additional evidence for Board consideration" than did the 
test for new and material evidence found in 38 C.F.R. 
§ 3.156, and thus overruled Colvin in this respect.  
Nonetheless, it should be noted that the RO specifically 
cited 38 C.F.R. § 3.156(a) in its May 1998 SOC, thereby 
placing the veteran on notice of the regulatory provision 
defining "new and material evidence."  The Court in Vargas-
Gonzalez v. West, 12 Vet. App. 321 (1998), has explained the 
Hodge case as follows:

[t]he Federal Circuit in Hodge dealt with 
the test for determining whether newly 
presented evidence is material, but not 
with the test for determining whether 
such evidence is new, for purposes of 
reopening previously and finally 
disallowed claims.  Hodge, 155 F.3d at 
1360 . . . More specifically, the Federal 
Circuit clearly implied in Hodge that a 
decision concerning the materiality of 
evidence submitted to reopen follows, and 
is separate from, a decision as to 
whether the evidence is new.  Hodge, 155 
F.3d at 1360 . . . 
*		*		*
Where, as in this case, the Board has 
determined that newly presented evidence 
is cumulative of previously considered 
evidence and thus is not "new" for 
purposes of reopening a claim, that 
should end the Board's analysis of 
whether the evidence is "new and 
material".  See Smith (Russell) v. West, 
12 Vet. App. 312, 315 (1999). 

Vargas-Gonzalez, 12 Vet. App. at 326-27.  Therefore, because 
the claims to reopen, other than the eye claim, have been 
denied based on the veteran's failure to file "new" 
evidence, and not because of his failure to file "material" 
evidence, a remand is not required to avoid prejudice to the 
veteran.  38 C.F.R. § 19.29 (1999); Vargas-Gonzalez, supra; 
Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

The application to reopen claims of service connection for 
muscle spasms of the legs and arms, psychophysiological 
reaction with faintness and weakness, and partial paralysis, 
is denied.

New and material evidence sufficient to reopen a claim of 
service connection for a right eye disability having been 
submitted, the claim is reopened; to this extent, the appeal 
is granted.

The claim of service connection for a right eye disability is 
well grounded; to this extent, the appeal is granted.


REMAND

Because the Board has concluded that the claim of service 
connection for a right eye disability is well grounded, VA 
has a duty to assist the veteran in the development of facts 
pertaining to his claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.159; Epps, supra.

As previously stated, the veteran's service medical records 
do not contain evidence that the veteran sustained a head 
injury in August 1952.  However, in August 1982, the NPRC 
noted that the veteran's service medical records, if any, 
were destroyed in a 1973 fire; therefore, there is a 
possibility that any treatment reports showing that the 
veteran fell into a bunker may have been lost.

The veteran submitted a February 1997 opinion from Dr. Hicks 
indicating that the evidence firmly supports the presence of 
right optic atrophy and that this finding is consistent with 
blunt trauma to the right optic nerve that probably was 
caused as a consequence of a contusion injury when the bunker 
piece fell on the veteran's head.  However, post-service 
treatment reports show that, in February 1978, the veteran 
sustained a work-related head injury when he fell, and 
suffered a mild cerebral contusion.  Since the evidence 
described above strongly suggests a relationship between 
right eye disability and some type of head trauma, the Board 
finds that further evidentiary development would be helpful 
to clarify whether the veteran's current right eye disability 
may be attributable to service, rather than to post-service 
head injury sustained in February 1978.  In cases such as 
this, VA's duty to assist under 38 U.S.C.A. § 5107(a) 
includes the duty to provide the veteran with a thorough and 
contemporaneous medical examination, one that includes a 
medical opinion as to whether the claimed disability is 
related to service.  Moore v. Derwinski, 1 Vet. App. 401, 
405-06 (1991).  Because he has not yet been afforded such an 
examination, a remand is required. 

Accordingly, the case is REMANDED for the following:

1.  The RO should ask the veteran to 
provide information regarding any 
evidence of current or past treatment for 
the eye that has not already been made a 
part of the record, and should assist him 
in obtaining such evidence following the 
procedures set forth in 38 C.F.R. § 3.159 
(1999).

2.  The RO should then schedule the 
veteran for a VA examination by an 
ophthalmologist to determine the current 
nature of eye impairment.  The claims 
folder, with any evidence obtained 
pursuant to the request above, must be 
reviewed by the examiner in conjunction 
with the examination.  The examiner 
should provide an opinion as to the 
medical probabilities that an eye 
disorder, including optic atrophy, had 
its onset during the veteran's military 
service, or is the result of the 
documented February 1978 work-related 
injury.  The basis for such a conclusion 
should be explained in detail.  A 
complete rationale for all opinions 
expressed should be provided, and also 
explained in the context of the opinions 
of Dr. Hicks.  

3.  The RO should take adjudicatory 
action.  If the benefit sought is not 
granted, a supplemental statement of the 
case (SSOC) should be issued.  The SSOC 
should contain, among other things, a 
summary of the evidence received since 
the last SSOC was issued in June 1998.  
38 C.F.R. § 19.31 (1999). 

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until he receives further 
notice.  The purpose of this remand is to comply with 
governing adjudicative procedures and obtain clarifying 
evidence.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of the remanded 
issue.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 



